Citation Nr: 0210569	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  97-34 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for post traumatic stress disorder (PTSD) from June 3, 1997 
to May 29, 2000.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied a rating in excess of 30 
percent for PTSD.  The veteran appealed, but this 
determination was affirmed by the Board in a decision dated 
May 19, 2000.  On May 30, 2000 the veteran filed a claim for 
increase.  In an October 2000 rating decision, the rating for 
PTSD was increased from 30 percent to 50 percent from May 30, 
2000.  The veteran has not expressed disagreement with this 
rating.  

Meanwhile, the veteran also appealed the Board's May 19, 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2001, an Unopposed Motion for Remand 
and to Stay Proceedings was submitted in light of the changes 
brought about by the Veterans Claims Assistance Act.  In June 
2001, the Court granted the motion and vacated the Board's 
May 19, 2000 decision.  The matter was remanded pursuant to 
38 U.S.C.A. § 7252(a) (West 1991 & Supp. 2001).

Inasmuch as the issue of entitlement to an evaluation in 
excess of 30 percent for PTSD was previously fully developed 
for appellate review, that issue is still properly before the 
Board, despite the assignment of the 50 percent rating.  
Therefore, the increased rating issue has been 
recharacterized to reflect the Board's recognition that the 
veteran's claim has been pending since June 1997 to the date 
of the increase based on a new claim.  

In AB v. Brown, 6 Vet. App. 35 (1993), the Court held that on 
a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In this case, the 50 percent 
rating is not the highest possible schedular evaluation.  
However, the Board notes that in subsequent communications to 
the RO the veteran has not indicated disagreement with the 50 
percent rating and the record does not contain a notice of 
disagreement as to this issue.  This rating did not stem from 
the October 1997 rating with subsequent notice of 
disagreement.  Consistent with the above, the issue of an 
evaluation in excess of 50 percent since May 30, 2000 is not 
considered to be in appellate status and will not be 
considered by the Board.  See Holland v. Brown , 9 Vet. App. 
324 (1996); AB v. Brown, 6 Vet. App. 35 (1993).  On the other 
hand, if the veteran desires to pursue an evaluation in 
excess of 50 percent, he should specifically do so in writing 
to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From June 3, 1997 to May 29, 2000 the veteran's PTSD has 
been manifested primarily by symptoms including: depression, 
intrusive thoughts, nightmares, social isolation, anger, 
irritability, flashbacks, paranoia, difficulty with 
concentration, and job difficulties.  These symptoms 
demonstrate occupational and social impairment with no more 
than occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a disability rating for PTSD greater than 30 
percent from June 3, 1997 to May 29, 2000 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.126, 4.129, 4.130, Diagnostic Code 9411 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law may be 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

The record reflects that the veteran and his representative 
were provided with the with statements of the case and 
supplemental statements of case during the pendency of this 
appeal.  These documents and proceedings provided 
notification of the information and medical evidence needed 
to support a claim for increase. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the increased rating issue has been 
obtained.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  The veteran has been afforded VA examinations, 
which included relevant medical opinions.  With regard to the 
adequacy of the examinations, the Board notes that the 
examination reports reflect that the VA examiners reviewed 
and recorded the past medical history, noted the veteran's 
current complaints, conducted examination, and offered 
appropriate assessments and diagnoses.

The veteran was also given the opportunity to appear and 
testify before an RO Hearing Officer and/or a member of the 
Board to advance any and all arguments in favor of his claim, 
but declined to do so.  He has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  The Board does not know of 
any additional relevant evidence, which is available.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran in this case, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Therefore, the claim is ready for appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Under the general rating formula in effect for PTSD 
(Diagnostic Code 9411), a 30 percent rating contemplates 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for PTSD where the 
veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130 (2001).

Review of the medical evidence of record reveals the veteran 
received health care treatment at the Central Mississippi 
Health Services, between 1992 and 1995, for a variety of 
complaints.  On only one occasion was a complaint of a 
psychiatric nature recorded.  In July 1995, the veteran was 
noted to be taking antidepressants and to be complaining of 
symptoms that could be secondary to depression of which he 
was noted to have a history.

The veteran underwent counseling at a Vet Center; the claims 
file contains his records from between 1991 and 1998.  A 
letter from social worker there, dated in July 1997, states 
that the veteran had been a client of the center since 1990, 
and that he received counseling for his PTSD and some 
depressive episodes.  The social worker also stated that the 
veteran experienced daily episodes of intrusive thoughts, 
guilt, anger, depression, nightmares and difficulties on the 
job.  The veteran was described as socially isolated.  Review 
of the counseling session notes, dated between June 1997 and 
December 1998, indicate that the veteran's mood and affect 
were appropriate except for one time, in December 1997, when 
they were described as good and one time, in February 1998, 
when they were described as anxious.

Review of the treatment records from VA facilities reveals 
that the veteran received mental health treatment between 
March 1996 and December 1998.  In July 1996, he was noted to 
complain of intrusive thoughts, but no hallucinations or 
delusions; in August 1996, he identified bitter feelings and 
social isolation as his target issues; in September 1996, he 
complained of increased sleep disturbances, nightmares and 
paranoia; in October 1996, he reported having problems 
setting goals and that he had a lot of stress at work; in 
March 1997, he reported having more energy since starting 
Prozac, as well as a decrease in paranoid feelings and 
nightmares, although he did complain of intrusive thoughts; 
in May 1997, he was noted to have a restricted affect, but 
displayed no psychotic symptoms; in November 1997, he was 
noted to have more energy and interest in life when he took 
Prozac, to be gun and noise sensitive, to often feel 
worthless and to have difficulty getting along with people at 
work; in April 1998, he was noted to have his usual strained 
expression and to report that his intrusive thoughts had 
gotten worse, although the Prozac decreased his depression; 
in September 1998, he was noted to have a blunted mood and 
affect, to have a good appetite, to acknowledge some suicidal 
thoughts without intent and to be helped by the Prozac; and, 
in December 1998, he was noted to have a blunted affect, to 
complain of nightmares once or twice a week, to sleep well 
when he took his Trazodone and to complain of problems at 
work.

VA medical clinic notes dated in February 1997 indicate that 
the veteran was alert, cooperative and oriented times four, 
that he had a flat affect, appropriate behavior, and clear 
coherent and relevant speech and that he complained about 
being depressed.  In May 1997, he complained of being a 
little depressed, but denied suicidal and homicidal ideation, 
as well as auditory or visual hallucinations.  In July, 
October, and December of 1997, the veteran was noted to deny 
suicidal and homicidal ideation, as well as auditory or 
visual hallucinations and his thought processes were noted to 
be intact without flight of ideas or looseness of 
association.  He was described as alert, oriented and 
cooperative.  He complained of continuing nightmares and 
intrusive thoughts.  In February 1998, the veteran stated he 
had been depressed on and off, but denied any suicidal or 
homicidal ideation, as well as any auditory or visual 
hallucinations.  His affect was described as flat and his 
mood and behavior were described as pleasant and cooperative.

The veteran underwent VA psychiatric examinations in March 
1996, and August 1997; the findings on each examination were 
very similar.  He was noted to be taking Prozac, Ativan, 
Desyrel and Zoloft.  He complained of flashbacks and auditory 
and visual hallucinations one or twice a month.  He also 
complained of poor concentration, irritability, sleep 
impaired by dreams of combat three times per week and an 
aversion to Asian people.  He reported working for the Postal 
Service for 19 years.  The examiner noted that the veteran 
was appropriately dressed and groomed and that he exhibited 
no unusual motor activity.  The veteran's speech was fluent 
without flight of ideas or looseness of association; his mood 
was anxious, as was his affect.  His remote, recent and 
immediate recall were good and his abstracting ability was 
adequate.

The veteran most recently underwent a VA psychiatric 
examination in May 1999.  The examiner stated that he had 
reviewed the entire claims file.  The veteran was noted to be 
taking Paxil and Trazodone; he stated that he lived alone 
because he could not get along with anybody and that he gets 
into physical and verbal altercations with others.  He 
complained of nightmares and flashbacks.  The appellant 
avoided eye contact; his speech was clear and coherent; his 
thought processes were mostly goal-oriented; he denied 
suicidal and homicidal ideation; there were ideas of 
reference; and he described himself as suspicious.  He denied 
thought broadcasting, thoughts of social withdrawal and 
delusions of external control.  No obsessions, delusions of 
grandeur or religiosity, compulsions or phobias were 
elicited.  A history of auditory hallucinations was noted, 
but none currently.  The veteran's affect was restricted and 
he expressed feelings of worthlessness and guilt.  He was 
alert and oriented and he demonstrated some difficulties with 
attention, which caused memory errors.  He gave abstract 
responses to proverbs and analogies.  His insight was 
limited.  The examiner rendered a diagnosis of PTSD and 
depressive disorder.  The PTSD symptoms were noted to not 
demonstrate any significant changes and to have an effect on 
the veteran's' everyday functioning.  The examiner stated 
there was evidence of problems with self-esteem, survivor 
guilt, irritability, anergia and dysphoria.  The examiner was 
noted to have very few social acquaintances and to continue 
to experience conflict at work.  A GAF score of 55 was 
rendered on Axis V.

There are also additional Mental Health Clinic records, which 
show ongoing group therapy sessions from March 1999 through 
June 2000.  In summary, these records show that the veteran 
actively shared specific experiences and methods used to 
express grief anger frustration in a productive manner.  His 
participation was described as "good to high."  On one 
occasion May 4, 1999 the veteran indicated that he had 
"gotten a lot out of group and looked forward to coming each 
week."  He shared intimate and meaningful parts of his life 
with his peers and was supportive of their needs.  The 
veteran was cooperative in spite of his stressors and never 
failed to contribute positively to group process.  In 
general, his affect and mood were appropriate.

After carefully reviewing the evidence of record, between 
June 3, 1997 (claim for increase for PTSD) and May 30, 2000 
(the effective date of the 50 percent rating) the Board notes 
that the veteran's described symptoms do not appear to meet 
the degree of severity required for a higher evaluation.  VA 
examiners have concluded that the clinical findings 
substantiated PTSD and that the veteran continued to claim to 
be on the edge, which suggested things were getting worse.  
However, the medical evidence between June 3, 1997 and May 
29, 2000 describes a fairly consistent pattern of 
symptomatology and manifestations, which may be described as 
productive of no more than occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  The Board notes that there is no 
evidence that the veteran's psychoneurotic symptoms were so 
severe, as to warrant assignment of a 50 percent evaluation.  

These records are primarily comprised of outpatient 
treatment, counseling at the Vet Center and medications 
prescribed during visits to the VA mental health clinic as 
well as group therapy and a record of behavior observed by 
medical staff.   The veteran's symptoms have included 
depression, anger, irritability, nightmares, flashbacks, 
paranoia, intrusive thoughts and isolation.  However, his 
subjectively reported symptoms and descriptions of his PTSD 
appear to be far worse than the objective clinical 
manifestations indicate, especially with respect to his 
degree of occupational and social adjustment.  

Although some of the criteria for a 50 percent rating are 
met, some are more arguable.  On occasion the veteran's 
affect has been restricted, anxious or blunted, however on 
other occasions it was described as appropriate or good.  
There is no indication that he has difficulty in 
understanding complex commands.  At times he has reported 
impairment of short-term memory, and certainly has had 
subjective complaints of impairment of short-term memory.  
His speech has been clear and coherent.  However, there is no 
impairment of long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks) shown.  
The veteran has had occasional suicidal ideation, but no 
active attempts.  He has required no inpatient psychiatric 
treatment.

The Board notes that there is some evidence of disturbance of 
motivation and mood, and reports of difficulty in 
establishing and maintaining effective social relationships.  
VA examiners have commented on the veteran's tendency towards 
isolation.  Moreover, the veteran's difficulty in maintaining 
acceptable relationships with others and his appreciable 
social problems are also adequately documented.  The reports 
of the 1997 and 1999 rating examinations consistently show 
that the veteran reported he has never been married, has no 
children and few friends but denied or was not shown to 
experience paranoid delusions, ideas of reference, or other 
psychotic symptoms.  However, despite the veteran's tendency 
towards isolation, he has the ability to establish and 
maintain effective relationships, both in the context of 
obtaining medical care (such as group therapy) and 
maintaining his work relationships sufficiently to remain 
stable in his employment for 20 years.  

VA group therapy notes show that the veteran attended such 
sessions on a fairly regular basis since approximately 1997.  
He was cooperative and participated meaningfully in 
discussion.  Moreover, the veteran was also noted to be 
cooperative and pleasant during VA examinations.  The 
veteran's maintenance of relationships under these 
circumstances is inconsistent with the interpersonal 
relationship skills of a person suffering PTSD symptomatology 
warranting a 50 percent disability rating.  

His most recent GAF score is 55, which according to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual (DSM-IV), represents a 
level of impairment of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) and 
moderate difficult in social, occupational, or school 
functioning).  This score does not, however contemplate such 
difficulty in social and occupational function as is required 
for the assignment of a 50 percent disability evaluation.

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as it described his current symptoms and beliefs that his 
service-connected PTSD is more disabling than currently 
rated.  However, the competent evidence in this case does not 
provide a basis for favorable action on the veteran's claim.  
As there is no indication that the veteran's PTSD results in 
marked interference with employment or has required any 
hospitalization, the Board also concludes that an 
"extraschedular" rating is also not warranted under 38 
C.F.R. § 3.321(b)(1).

Inasmuch as the criteria for the next higher 50 percent 
evaluation has not been met, it logically follows that the 
criteria for 70 percent or 100 percent evaluations likewise 
are not met.  The Board has considered the applicability of 
the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
from June 3, 1997 to May 29, 2000 is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


